ORDER
The Disciplinary Review Board having filed its decision with the Court in DRB 06-172, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), ANDRE L. McGUIRE, formerly of RAHWAY, who was admitted to the bar of this State in 1985, and who has been temporarily suspended from the practice of law since February 24, 2006, should be disbarred based on his criminal conviction in the State of Connecticut of four counts of violation of Connecticut General Statute § 53(a)-72(a)(2), conduct in violation of RPC 8.4(b)(eommission of a criminal act that reflects adversely on attorney’s honesty, trustworthiness or fitness);
And ANDRE L. McGUIRE having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ANDRE L. McGUIRE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that ANDRE L. McGUIRE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*472ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.